Title: To Alexander Hamilton from John Henry Livingston, 28 March 1794
From: Livingston, John H.
To: Hamilton, Alexander



New York March 28. 1794.
Dear Sir

I am very unwilling to take up a moment of your precious time and shall not therefore wast it in apologies. The accounts of Abrah. Livingston are not yet taken up in the Office. Will you please to request the Auditor to direct his Clerks to begin with that Business? The settlement has been long delayed. We were in hopes of Obtaining more Vouchers, and have now got all we shall probably ever possess. Procrastination may prove injurious, and it is time the ballance should be ascertained. A word from you will remind the Auditor of my request and put the Business into an immediate train. Another word respecting the principle of indulgence due to orphan accounts will serve to give a favorable complexion to the final settlement. I place great confidence in the candor & equity of the Auditor.
I have not yet heard from Mr. Lewis, but hope soon to have his Opinion respecting the claims of Congress upon the Estate of my late Father in Law. Be assured of my sincere respect and fervent wishes for your success and happiness. Mrs. Livingston presents her kind compliments to Mrs. Hamilton. Please to accept of mine and believe me to be
Dear Sir   Your most affectionate friend & humble servant

J: H: Livingston
Col: Hamilton

